DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the newly amended claim 1 essentially picks the option of not having a throat as per the disclosure.  Thus, it would be impossible to further add a throat and maintain that the chamber outlet opens directly into the mouth inlet.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkins (2,915,225).
Regarding claim 1, Atkins discloses a spray actuator comprising:
a body (items 8, 14, 7) having a top (item 8) and a shroud (item 7), the shroud including a bottom perimeter and a central passageway (item 6) having an inlet opening (opening of 6);
an expansion chamber (item 6 exit, viewable in figure 2) located in the central passageway opposite the inlet opening;
an expansion chamber outlet opening (juncture from 4 exit to 9) that is oriented perpendicular to the central passageway inlet opening (the Examiner construes the expansion chamber outlet opening to be the horizontal passage junction defined by the arc shown in figure 2 within the passage 9); and
a mouth (item 9) having a mouth inlet (portion downstream of defined arc of outlet opening) and a slotted outlet (item 12), wherein the mouth cross sectional area tapers outwardly from the mouth inlet to the slotted outlet (see figure 2, there is a clear taper for passage 9 going to 12) wherein the expansion chamber outlet opening opens into the mouth inlet and wherein the expansion chamber outlet opening has a cross-sectional area that is smaller than the cross sectional area of the slotted outlet (size is shown to be bigger in figure 2).
Regarding claim 5, Atkins further discloses an angle that is between 10 and 90 degrees (see figure 2, though drawings are not to scale, the disclosure of Atkins discusses the angular tapering to be significant and below 10 would be difficult to discern visually).
Regarding claims 6 and 7, the defined throat portion is constant in diameter since it is a single surface.
Regarding claims 8-10, Atkins appears to disclose wherein the expansion chamber outlet opening is a choke point for the fluid between the actuator inlet opening and the mouth inlet (appears to be a small cross sectional area compared to 4 and 9), further it appears to be the only choke point (see figures 1-2), and smaller than the openings of the expansion chamber inlet opening and a stem outlet opening (see figures 1-2, the Examiner choosing the smallest portion to be the choke point).

Regarding claim 12, Atkins further discloses wherein the spray actuator is associated with a can having an internal valve and hollow stem such that the hollow stem is occupies a portion of the actuator central passageway (capable of, the Examiner notes these added components are not positively recited since they are not part of the spray actuator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11, 12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurippini (FR3030202) in view of Atkins (2,915,225)
Regarding claim 1, Eurippini discloses a spray actuator comprising:
a body (items 20,22) having a top (item 22) and a shroud (item 34), the shroud including a bottom perimeter and a central passageway (item 38) having an inlet opening (opening of 38);
an expansion chamber (item 26) located in the central passageway opposite the inlet opening;
an expansion chamber outlet opening (transition from 26 to passage leading to 40) that is oriented perpendicular to the central passageway inlet opening; and
a mouth (item 46) having a mouth inlet (item 40) and a slotted outlet (item 42), wherein the mouth cross sectional area tapers outwardly from the mouth inlet to the slotted outlet (see figure 4, there is a clear taper from 40 to 46 via item 48) wherein the expansion chamber outlet opening opens into the mouth inlet and wherein the expansion chamber outlet opening has a cross-sectional area that is smaller than the cross sectional area of the slotted outlet (size of 42 is shown to be larger in both the side view of figure 2 and the top figure of figure 3 than the juncture of 26 to the horizontal path).

However, Atkins teaches a similar system in the same field of endeavor wherein the expansion chamber outlet opening (juncture shown in figure 2 to the discharge passage 9) opens directly into the mouth inlet (inlet of 9).
For clarity, the Examiner notes that the instant application appears to show having a throat versus open directly as being two known options without a critical benefit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a direct junction as taught by Atkins to the system of Eurippini, the motivation being this still provides a choke point but allows for a longer length of an outlet thus changing the flow characteristics upon dispersal (i.e. laminar vs turbulent nature of the flow).
Regarding claim 16, in further lieu of the rejection of claim 1, Eurippini further discloses a spray can (item 12) comprising a spray can (item 16) containing a pressurized fluid and having an internal valve (item 18) including a hollow stem having an opening (valve 18 contains an exit stem which opens).
Regarding claims 2 and 3, though Eurippini clearly discloses a substantially larger sized slotted outlet, the size is not explicitly disclosed, thus that 50% and 80% required levels by claims 2 and 3 are not anticipated.  However, visually the Examiner would like to note it appears that the cross sectional area appears to be at least 90% smaller.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to change the size of the outlet versus the flow paths therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the severity of the venturi flow path which achieves the recognized result of a pressure drop/atomization, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner notes that Applicant lacks criticality for the claimed range.

Regarding claim 6, as best understood, a Eurippini discloses wherein the mouth inlet includes a throat (choke point of modification of Atkins) located between the expansion chamber outlet opening and the mouth inlet.
Regarding claim 7, a modified Eurippini discloses wherein the throat has a constant cross-sectional area (since juncture is at single plane there is only one cross section).
Regarding claims 8-10, and 19, Eurippini discloses as best understood wherein the expansion chamber outlet opening is a choke point for of fluid flowing between the actuator inlet opening and the mouth inlet (as best understood by the definition of choke point, the expansion chamber outlet opening is a choke point).  Further, the modification by Atkins further teaches this feature. Atkins teaches a system where the outlet is constricted and is the smallest/only constriction (see figure 2).
Regarding claim 11, Eurippini disclose wherein the mouth has a first side wall (top side) and 
a second side wall (bottom side) wherein the distance between the first side wall and second side wall is constant in the mouth (see figure 1 for the top and figure 4 for the bottom).
Regarding claim 12, Eurippini further discloses wherein the spray actuator is associated with a can (16) having an internal valve (valve for 18) and hollow stem (item 18) such that the hollow stem is occupies a portion of the actuator central passageway (capable of, the Examiner notes these added components are not positively recited since they are not part of the spray actuator).
Regarding claim 17, Eurippini further discloses wherein in use, a fluid stream is formed having a width of up to 1 inch and a height of up to 6 to 8 inches when measured from about 3 to 10 inches from the actuator mouth outlet (system is capable of spraying this output when held in a particular way and filled with appropriate dispensing material, in a sense, the claim is regarding to the functional capability of the system and must be claimed as a method to get full patentable weight).
Regarding claim 18, Eurippini further discloses wherein the fluid exits the actuator at a rate of at least 18 ounces per minute (system is capable of spraying this output when filled with appropriate 
Regarding claim 20, Eurippini further discloses wherein the pressurized fluid is paint (makeup is a type of paint, further capable of).
Regarding claim 21, Eurippini further discloses wherein the mouth slotted outlet is in a vertical position (opening of slotted orifice is clearly vertical, the Examiner notes that the claim does not require the longitudinal axis of the slotted orifice to be vertical, but that the imaginary plane that intersects the outlet is vertical).

Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurippini (FR3030202) in view of Atkins (2,915,225) OR Shunji (JP2001300353).
Regarding claims 8-10 and 19, as best understood Eurippini fails to disclose wherein the expansion chamber outlet opening is a choke point for fluid flowing between the actuator inlet opening and the mount inlet.
However, Atkins teaches a system where the outlet is constricted and is the smallest/only constriction (see figure 2) and Shunji teaches the outlet opening is a choke point equivalent to the applicant’s disclosure with a clearly smaller inlet opening and stem outlet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the internal dimensions of the expansion chamber outlet opening such that the flow is optimized as taught by the combination of Eurippini, Atkins, and Shunji, the motivation being this appears to be an instance of combining prior art elements according to known methods to yield predictable results, in this case, the result varies the intensity/power/pattern of the sprayer component.  Further, the Examiner asks for clarification of these claims since they appear to conflict with the specification/best understood definition but appear to match the drawing.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752